I concur in affirming the judgment in this case. The evidence tends to show: That on April 30, 1920, the plaintiff delivered to the defendant at Dale, S.C. 379 baskets of romaine to be transported to consignee at New York, the selling agents of the plaintiff, for which the defendant issued its standard bill of lading; that the car did not arrive in New York until May 5th, six days from the delivery for shipment; that the usual time between New York and Dale was three days; that on account of heating and delay the goods, perishable in their nature, were delivered in New York in a damaged condition, the damage amounting to at least $1.25 per basket. If the goods had arrived in good condition, they would have been worth 396 times $1.25, $495 more than was realized The verdict was for the plaintiff, $127.54.
The exceptions assign error: (1) In refusing the defendant's motion for a nonsuit upon the ground "that the plaintiff has failed to prove the condition of the vegetables when they left here"; and (2) In admitting the testimony of the witness Levy, an employee of the consignees in New York, as to the price at which the goods were sold, he having no knowledge of that fact, but testifying from memoranda made by some other person.
As to the first assignment of error:
There is a marked difference between the loss of goods in a shipment, and damage thereto. The one indicates a deficiency in quantity; the other injury to the goods, the quantity being unaffected. In the case of loss of goods, it is essential to establish the fact that the goods were actually received by the carrier, which may be done by positive evidence or by issuance of a bill of lading under circumstances pointed out in Copeland v. Davis (S.C.), 119 S.E., 19. In the case of damage to goods, it is equally essential to establish the fact that the goods were received by the carrier in good condition. This fact may be established by positive *Page 6 
evidence, by the specific statement of the bill of lading to that effect, by the nature of the goods, by the character of the injury, or by other circumstances from which the jury might be justified in concluding that the goods were received by the carrier in good order.
The Copeland Case presented an instance of the loss of a part of the shipment which was received by the carrier as "one case clothing No. 137, contents and condition of contents of package unknown"; and this Court held that it was incumbent upon the consignee (in that case) to establish the fact that certain suits of clothes alleged to have been "short" were actually packed in the box delivered to the carrier.
In the case at bar, while there was no direct evidence that the vegetables were in good order when delivered to carrier, there was evidence tending to show that the condition in which they were delivered in New York was caused by the treatment of the shipment in transit. "The delay in arrival of the car caused the romaine to appear heated and wasty. * * * This condition was produced by the romaine being kept in closed conveyance and shipment delayed." Taken in connection with the admission of counsel for appellant in their printed argument, "Romaine is as highly perishable as any product that moves by railroad," it cannot be said that there was no evidence tending to show that the shipment was in good order when received by the carrier.
As to the second assignment of error:
I concur in the conclusions of Mr. Justice Watts.
MR. JUSTICE MARION concurs. *Page 7